Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VOLTA et al. (US 2018/0293412 A1, hereinafter VOLTA).
                  
    PNG
    media_image1.png
    358
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    617
    media_image2.png
    Greyscale

As per claim 1, VOLTA discloses a barcode reader assembly for inductive charging, the barcode reader assembly (See Fig.7B, Item#100, discloses a barcode reader which receives inductive charging via charge receiving coil 142) comprising: 
a reader having a longitudinal axis (See Fig.7B, Item#100, discloses a reader having a longitudinal axis extending between the head of the reader 103 and the foot at the opposite end), the reader including: 
a head including a nose extending outwardly from the longitudinal axis (See Fig.7B, discloses a protruding portion of the reader head considered to be the nose), a top (See Fig.7B, discloses head 103, comprising a top), and a chin (See above marked Fig.7B, discloses a chin placed behind the nose), 
a handle connected to the head, the handle having a body (See Fig.7B, Item#102, discloses a reader handle), 
a foot connected to the handle, the foot extending outwardly from the longitudinal axis and the body of the handle (See above marked Fig.7B, discloses a foot extending outwardly from the reader handle), and 

a stand including: 
a base (See Fig.7B, Item#208), and 
a cradle extending from the base, the cradle including a stand enclosure having a stand charging portion (See Fig.7B, Item#201, discloses a charging cradle), a second inductive coil provided within the stand charging portion (See Fig.7B, Item#241, discloses a power transmitting coil), and the cradle further including at least one of a forward wedge (See Fig.7A marked above, discloses the 2 sides preventing the reader head from moving along the longitudinal axis to be the front wedge) and a side wedge (See Fig.7A, marked above, discloses the 2 sides preventing the reader head from moving side to side to be the side wedge); 
wherein the first inductive coil and the second inductive coil each have a first coil axis and a second coil axis (See Fig.7B, Items#142 and 241) and, in the charging position, gravity and the cradle urge alignment of the first inductive coil and the second inductive coil along the first coil axis and the second coil axis and minimize a gap between the first coil axis and the second coil axis (See Fig.7B, Items#100 and 200, disclose the reader and the base, under the effect of gravity when placed to charge, the head 103 will be placed in the gap comprising front and side wedges and the coils 142 and 241 will be aligned for charging).



As per claim 3, VOLTA discloses the barcode reader of claim 1 as discussed above, the stand further including a foot platform extending from the base (See Figs.7A and 7B, Item#201, discloses a cradle portion for receiving the foot of the reader).

As per claim 4, VOLTA discloses the barcode reader assembly of claim 1 as discussed above, wherein the forward wedge includes a projection located along the top of the head of the reader when the reader is in a charging position, and wherein the second inductive coil is located 

As per claim 5, VOLTA discloses the barcode reader assembly of claim 4 as discussed above, wherein the projection includes a flared surface to facilitate placement of the head of the reader in the cradle of the base (See Fig.4B, discloses a bent portion at the top of the cradle).

As per claim 7, VOLTA discloses the barcode reader assembly of claim 3 as discussed above, wherein the foot platform raises the foot of the reader above the nose of the reader when the reader is in the charging position (See Fig.7A, discloses the reader foot platform 201 is higher than the receptacle for receiving the head of the reader when the reader is placed in foe charging).

As per claim 8, VOLTA discloses the barcode reader assembly of claim 1, wherein the stand includes a USB port for charging the second inductive coil, and the second inductive coil is configured to receive only the current provided via USB charging (See Fig.2C, discloses a charging base 200, comprising an electrical connector for receiving power from a point of sale device (POS) 900 comprising a cash register, checkout device, also see Fig.7A, disclose the connector is a USB connector connected to the POS via cable 902).

As per claim 13, VOLTA discloses the barcode reader assembly of claim 1 as discussed above, wherein the top of the head of the reader has a top surface, wherein the stand includes a 

As per claim 16, VOLTA discloses the barcode reader assembly of claim 1 as discussed above, wherein the cradle includes two side wedges configured to prevent movement of the reader along the first axis of the first inductive coil (See Fig.4F, discloses the cradle comprising 2 side wedges for restricting the movement of the reader).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOLTA in view of MAZZONE (US 2016/0094070 A1, hereinafter MAZZONE).
As per claim 6, VOLTA discloses the barcode reader assembly of claim 1 as discussed above, however VOLTA does not disclose wherein the stand includes a foot wedge configured to engage the foot of the reader when the reader is in the charging position to prevent movement of the reader along at least one of the longitudinal axis of the reader and the first axis of the first inductive coil.
MAZZONE discloses a stand for a barcode reader comprising a foot wedge configured to engage the foot of the reader when the reader is in the charging position to prevent movement of the reader along at least one of the longitudinal axis of the reader (See Fig.2, Items#124 and 126 and Par.41, disclose a recess to receive the foot of the barcode reader when it is charging).
VOLTA and MAZZONE are analogous art since they both deal with battery charging or portable barcode readers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VOLTA with that of MAZZONE by adding the foot wedge for the benefit of preventing the movement of the reader along the 

As per claim 15, VOLTA discloses the barcode reader assembly of claim 1 as discussed above, however VOLTA does not disclose wherein the barcode reader assembly includes one of the group consisting of a magnetic sensor system and a capacitive proximity sensor system to determine whether the reader is in the charging position, wherein the magnetic sensor system includes a magnetic field sensor and a magnet, and wherein the capacitive proximity sensor system includes a capacitive proximity sensor and a capacitive component.
MAZZONE discloses a barcode reader assembly wherein the barcode reader assembly includes one of the group consisting of a magnetic sensor system and a capacitive proximity sensor system to determine whether the reader is in the charging position, wherein the magnetic sensor system includes a magnetic field sensor and a magnet, and wherein the capacitive proximity sensor system includes a capacitive proximity sensor and a capacitive component (See Pars.9 and 73, discloses “an electrical device detector that detects the presence or absence of the electrical device proximate the device receiver portion; and a controller operatively coupled to the electrical device detector and the contact actuator, the controller receives via the electrical device detector an indication of the presence or absence of the electrical device proximate the device receiver portion, and causes the contact actuator to move the electrical contact into one of the refracted position and the protruded position dependent on the received indication”, Par.73, also discloses the sensor can be  a proximity sensor, a touch sensor or a capacitive sensor).
VOLTA and MAZZONE are analogous art since they both deal with battery charging for portable barcode readers.
.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOLTA in view of JAKL et al. (US 2016/0141908 A1, hereinafter JAKL).
As per claim 9, VOLTA discloses the barcode reader assembly of claim 1 as discussed above, however VOLTA does not disclose wherein the barcode reader assembly includes an alerting mechanism to inform a user of a low charge of the first inductive coil.
JAKL discloses a wireless charger including an alerting mechanism to inform a user of a low charge (See Fig.1, Item#122, Fig.2, Item#128, and Par.25 disclose a charger indication device which displays the state of charge of the device and alerts the user to a low charging efficiency).
VOLTA and JAKL are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by VOLTA with that of JAKL by adding the state of charge indicator for the benefit of alerting the user to the status of the battery of the device being charged.

As per claim 10, VOLTA and JAKL disclose the barcode reader of claim 9 as discussed above, wherein the low charge of the first inductive coil is detected by at least one of a differential threshold between the power in the first inductive coil and the second inductive coil being exceeded, and the first inductive coil dropping below a minimum threshold based on coil efficiencies, charger efficiencies, and/or anticipated USB power levels (See Par.25, discloses .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOLTA in view of AN et al. (US 2016/0246265, hereinafter AN).
As per claim 11, VOLTA discloses the barcode reader assembly of claim 1 as discussed above, however VOLTA does not disclose wherein the barcode reader assembly includes a motor to vibrate the reader into a charging position if a low charge of the first inductive coil is detected.
AN discloses a wireless charging assembly for portable electronic device wherein the portable electronic device further includes a motor to vibrate the reader into a charging position if a low charge of the first inductive coil is detected (See Par.83 and Fig.5, Item#541, disclose the portable electronic device comprises a vibration motor).
VOLTA and AN are analogous art since they both deal with wireless charging.
IT would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed VOLTA with that of AN by adding the vibration motor to the portable electronic device comprising the barcode reader for the benefit of correcting the position of the reader with the respect of the charger when a less than optimum charging efficiency is detected (See Par.83).

As per claim 12, VOLTA and AN disclose the barcode reader of claim 11 as discussed above, wherein the low charge of the first inductive coil is detected by at least one of a differential threshold between the power in the first inductive coil and the second inductive coil being .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOLTA in view of WOODS et al. (US 2003/0114899 A1, hereinafter WOODS).
As per claim 14, VOLTA discloses the barcode reader assembly of claim 1 as discussed above, however VOLTA does not disclose wherein the barcode reader assembly includes an alerting mechanism to confirm charging of the first inductive coil when the reader is placed in the charging position that sounds only when adequate charge is detected in the first inductive coil.
WOODS discloses an inductive charging system including an alerting mechanism to confirm charging of the first inductive coil when the reader is placed in the charging position that sounds only when adequate charge is detected in the first inductive coil (See Par.228, discloses that when maximum coupling is detected, i.e. position at which charging efficiency is best, an audible alert is issued to the user).
VOLTA and WOODS are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed VOLTA with that of woods by adding the coupling detection and alert mechanism for the benefit of alerting the user to when the portable electronic device is optimum charging position.
Claims 17-18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE et al. (US 2016/0350563 A1, hereinafter YE) in view of VOLTA.

    PNG
    media_image3.png
    408
    412
    media_image3.png
    Greyscale

As per claim 17, YE discloses a barcode reader assembly for charging, the barcode reader assembly (See Fig.6, discloses a cradle 50 for charging a barcode reader 32) comprising: 
a reader having a longitudinal axis (See Fig.6, Item#32), the reader including 
a reader enclosure including a reader charging portion, 
a head including a nose extending outward from the longitudinal axis, a top, and a chin (See above marked Fig.6, Item#32, discloses a reader comprising a top, a nose and a chin), 
a handle connected to the head, the handle having a body (See Fig.6, Item#28, discloses a handle), and 
a foot connected to the handle, the foot extending outward from the longitudinal axis and the body of the handle (See Fig.6 marked above, discloses a foot comprising the lower portion of the reader) ; and 

a base (See Fig.6, Item#50, discloses a cradle), 
a stand enclosure having a stand charging portion (See Fig.6, Item#60, discloses charging contacts for charging the battery 58 of the reader), and 
alignment features configured to engage the reader in a charging position; wherein, in the charging position, a torque is exerted upon the reader by gravity, the torque urging proximity between the charging contacts and the charge receiving contacts (See Fig.6, discloses a sloped portion into which the reader foot is inserted such that charge providing contacts and charge receiving contacts are connected) and, in the charging position, the alignment features of the stand urge alignment of the contacts (See Fig.6, disclose the receiving area in the charger is sloped, this alignment feature uses gravity to ensure that the charging providing and charge receiving are in close proximity when the reader is in the receiving area). However YE does not disclose the charger is an inductive charger comprising a second inductive coil provided within the stand charging portion to provide inductive charging to a reader comprising a first inductive coil provided within the reader charging portion, wherein the first inductive coil and the second inductive coil each have a first coil axis and a second coil axis.
VOLTA discloses a barcode reader charging assembly comprising a cradle for inductively charging a barcode reader, via a charge providing coil in the cradle and a charge receiving coil placed in the foot of the reader, wherein the first inductive coil and the second inductive coil each have a first coil axis and a second coil axis (See Figs. 7B, discloses a charging coil 241, and a charge receiving coil 142, each coil has its axis).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE with that of VOLTA by replacing the charging contacts with the wireless charging system for the benefit of charging the reader without the need for physical contacts which are prone to wear, tear and damage.

As per claim 18, YE and VOLTA disclose the barcode reader assembly of claim 17 as discussed above, wherein the reader charging portion is located in the foot of the reader, wherein the alignment features of the stand include an incline configured to be adjacent to the foot of the reader when the reader is in the charging position and a foot cradle (See YE, Fig.6, discloses an incline comprising an incline to help the charging contacts align with the receiving contacts, as modified by VOLTA, the charging coil and the receiving coil are aligned), and wherein the foot cradle includes side wedges configured to engage the foot and the handle of the reader when the reader is in a charging position to prevent movement of the reader in the direction of the first coil axis of the first inductive coil (See YE, Figs.1 and 3-4, disclose the charge base comprising walls to secure the charger foot in the charging base).

As per claims 25-26, YE and VOLTA disclose the barcode reader assembly of claim 17 as discussed above, wherein the stand includes a frame configured to surround the reader when the reader is in the charging position, and the alignment features include rails along the frame .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of VOLTA and in further view of KATSUMI (JP 2009-169585, hereinafter KATSUMI).

    PNG
    media_image4.png
    342
    493
    media_image4.png
    Greyscale

As per claim 19, YE and VOLTA disclose the barcode reader assembly of claim 17 as discussed above, wherein the stand charging portion and the alignment features are located in the presentation cradle (See YE, Fig.1, discloses a cradle includes an inclined surface which is used as a way to align the charger and the electronic device charging interface) however YE and VOLTA do not disclose wherein the stand includes a flexible arm and a presentation cradle; wherein the stand charging portion and the alignment features are located in the presentation cradle; wherein the flexible arm connects the base to the presentation cradle.
KATSUMI discloses a barcode reader assembly comprising a charging stand wherein the stand includes a flexible arm (See Figs.1 and 2, Item#2, discloses a flexible arm) and a 
YE, VOLTA and KATSUMI are analogous art since they all deal with Barcode device holders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE and VOLTA with that of KATSUMI by adopting the flexible arm and presentation cradle for the benefit of providing an adjustable barcode reader charging structure.
Claims 20-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of VOLTA and in further view of SWIFT et al. (US 6,053,413, hereinafter SWIFT).
                              
    PNG
    media_image5.png
    513
    399
    media_image5.png
    Greyscale

As per claim 20, YE and VOLTA disclose the barcode reader assembly of claim 17 as discussed above, however YE and VOLTA does not disclose wherein the nose of the reader 
SWIFT discloses a charging system for an optical scanner wherein the nose of the reader includes a cavity between the chin and the top (See Fig.7, Item#160, discloses a charging head portion comprising a cavity to accept the head of the charging stand 168), the cavity including three cavity sides (See Fig.7, discloses the cavity includes 3 sides, a top, a bottom and a back side), wherein the stand enclosure includes three enclosure sides, each of the three enclosure sides configured to be adjacent to one of the three cavity sides (See Fig.6, discloses the a cradle head comprising a shape that corresponds to the cavity).
YE, VOLTA and SWIFT are analogous art since they all deal with portable barcode readers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE and VOLTA with that of SWIFT by adopting the cavity shaped barcode reader as an alternative way to secure the reader head to the cradle. Even though YE, VOLTA and SWIFT do not disclose a securement recess in one of the cavity sides or wherein the stand enclosure includes a catch on one of the three enclosure sides to engage the securement recess of the reader. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE, VOLTA and SWIFT by adding a securing mechanism to the charger head and the cradle for the benefit of avoiding unintended removal of the reader head from the charging cradle.


SWIFT disclose a barcode reader assembly wherein the nose of the reader includes a cavity between the chin and the top (See Fig.7, Item#160, discloses a charging head portion comprising a cavity to accept the head of the charging stand 168), the cavity including three cavity sides (See Fig.7, discloses the cavity includes 3 sides, a top, a bottom and a back side), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE and VOLTA with that of SWIFT by adopting the cavity shaped barcode reader as an alternative way to secure the reader head to the cradle. Even though YE, VOLTA and SWIFT do not disclose a securement recess in one of the cavity sides or wherein the stand enclosure includes a catch on one of the three enclosure sides to engage the securement recess of the reader. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE, VOLTA and SWIFT by adding a securing mechanism to the charger head and the cradle for the benefit of avoiding unintended removal of the reader head from the charging cradle.

As per claim 27, YE and VOLTA disclose the barcode reader assembly of claim 17 as discussed above, However YE and VOLTA do not disclose wherein the nose of the reader includes a cavity between the chin and the top, and wherein the reader hangs vertically within the stand when the reader is in the charging position.

YE, VOLTA and SWIFT are analogous art since they all deal with portable barcode readers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE and VOLTA with that of SWIFT by adopting the cavity shaped barcode reader as an alternative way to secure the reader head to the cradle. Even though YE, VOLTA and SWIFT do not disclose a wherein the stand includes a hook configured for insertion into the cavity, wherein the stand charging portion is located within the hook of the stand. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE, VOLTA and SWIFT by adding a securing mechanism to the charger head and the cradle for the benefit of avoiding unintended removal of the reader head from the charging cradle.
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of VOLTA and in further view of JAKL.
As per claim 28, YE and VOLTA disclose the barcode reader assembly of claim 1 as discussed above, however YE and VOLTA do not disclose wherein the barcode reader assembly includes an alerting mechanism to inform a user of a low charge of the first inductive coil.

YE, VOLTA and JAKL are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE and VOLTA with that of JAKL by adding the state of charge indicator for the benefit of alerting the user to the status of the battery of the device being charged.

As per claim 29, YE, VOLTA and JAKL disclose the barcode reader of claim 9 as discussed above, wherein the low charge of the first inductive coil is detected by at least one of a differential threshold between the power in the first inductive coil and the second inductive coil being exceeded, and the first inductive coil dropping below a minimum threshold based on coil efficiencies, charger efficiencies, and/or anticipated USB power levels (See JAKL, Par.25, discloses detecting the battery state of charge, also detecting the charging efficiency, also see Par.17, discloses calculating the state of charge based on the rate of charge which is affected by the charging efficiency).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of VOLTA and in further view in view of AN.
As per claim 30, YE and VOLTA disclose the barcode reader assembly of claim 17 as discussed above, however YE and VOLTA do not disclose wherein the barcode reader assembly 
AN discloses a wireless charging assembly for portable electronic device wherein the portable electronic device further includes a motor to vibrate the reader into a charging position if a low charge of the first inductive coil is detected (See Par.83 and Fig.5, Item#541, disclose the portable electronic device comprises a vibration motor).
YE, VOLTA and AN are analogous art since they all deal with battery charging.
IT would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed YE and VOLTA with that of AN by adding the vibration motor to the portable electronic device comprising the barcode reader for the benefit of correcting the position of the reader with the respect of the charger when a less than optimum charging efficiency is detected (See Par.83).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of VOLTA and in further view of WOODS et al. (US 2003/0114899 A1, hereinafter WOODS).
As per claim 31, YE and VOLTA discloses the barcode reader assembly of claim 17 as discussed above, however YE and VOLTA do not disclose wherein the barcode reader assembly includes an alerting mechanism to confirm charging of the first inductive coil when the reader is placed in the charging position that sounds only when adequate charge is detected in the first inductive coil.
WOODS discloses an inductive charging system including an alerting mechanism to confirm charging of the first inductive coil when the reader is placed in the charging position that sounds only when adequate charge is detected in the first inductive coil (See Par.228, discloses 
YE, VOLTA and WOODS are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed YE and VOLTA with that of WOODS by adding the coupling detection and alert mechanism for the benefit of alerting the user to when the portable electronic device is optimum charging position.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of VOLTA and in further view of MAZZONE.
As per claim 32, YE and VOLTA discloses the barcode reader assembly of claim 17 as discussed above, however YE and VOLTA do not disclose wherein the barcode reader assembly includes one of the group consisting of a magnetic sensor system and a capacitive proximity sensor system to determine whether the reader is in the charging position, wherein the magnetic sensor system includes a magnetic field sensor and a magnet, and wherein the capacitive proximity sensor system includes a capacitive proximity sensor and a capacitive component.
MAZZONE discloses a barcode reader assembly wherein the barcode reader assembly includes one of the group consisting of a magnetic sensor system and a capacitive proximity sensor system to determine whether the reader is in the charging position, wherein the magnetic sensor system includes a magnetic field sensor and a magnet, and wherein the capacitive proximity sensor system includes a capacitive proximity sensor and a capacitive component (See Pars.9 and 73, discloses “an electrical device detector that detects the presence or absence of the electrical device proximate the device receiver portion; and a controller operatively coupled to 
YE, VOLTA and MAZZONE are analogous art since they all deal with battery charging of portable barcode readers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by YE and VOLTA with that of MAZZONE by adding the detection sensor in the cradle for the benefit of preserving power by activating the cradle only when a reader is detected to be placed in the cradle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/              Examiner, Art Unit 2859    

/EDWARD TSO/             Primary Examiner, Art Unit 2859